REGAL-BELOIT CORPORATION
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD

[Name]
[Address]

You have been granted an award of Restricted Stock Units (an “Award”) under the
Regal-Beloit Corporation 2007 Equity Incentive Plan (the “Plan”) with the
following terms and conditions:

Grant Date: __________, 200_


Number of Restricted Stock Units: __________________ (_______) Units


Vesting Schedule: One hundred percent (100%) of your Restricted Stock Units will
vest on the third anniversary of the Grant Date.


  Upon your termination of employment or service, you will forfeit the
Restricted Stock Units that have not yet vested.


Issuance of Shares: As soon as practicable after your Restricted Stock Units
vest, the Company will issue in your name a number of Shares equal to the number
of Restricted Stock Units that have vested.


Change of Control: Upon a Change of Control, the Restricted Stock Units shall
vest in full and you shall have the right, exercisable by written notice to the
Company within sixty (60) days after the Change of Control, to receive in
exchange for the surrender of the Shares you receive upon vesting of your
Restricted Stock Units an amount of cash equal to the Fair Market Value of such
Shares.


Transferability of Shares: By accepting this Award, you agree not to sell any
Shares acquired under this Award at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.


Rights as Shareholder: You will not be deemed for any purposes to be a
shareholder of the Company with respect to any of the Restricted Stock Units
unless and until Shares are issued therefor upon vesting of the units.
Accordingly, prior to Shares being issued to you upon vesting of the Restricted
Stock Units, you may not exercise any voting rights and you will not be entitled
to receive any dividends, dividend equivalent payments and other distributions
paid with respect to any such Shares underlying the Restricted Stock Units.


Transferability of Award: You may not transfer or assign this Award for any
reason, other than under your will or as required by interstate laws. Any
attempted transfer or assignment will be null and void.




--------------------------------------------------------------------------------


Tax Withholding: To the extent that the vesting of the Restricted Stock Units
results in income to you for Federal, state or local income tax purposes, you
shall deliver to the Company at the time the Company is obligated to withhold
taxes in connection with such vesting, such amount as the Company requires to
meet the minimum statutory withholding obligation under applicable tax laws or
regulations, and if you fail to do so, the Company has the right and authority
to deduct or withhold from other compensation payable to you an amount
sufficient to satisfy its withholding obligations. You may satisfy the
withholding requirement, in whole or in part, in cash or by electing to have the
Company withhold for its own account that number of Shares otherwise deliverable
to you upon vesting of the Restricted Stock Units having an aggregate Fair
Market Value equal to the minimum statutory total tax that the Company must
withhold in connection with the vesting of such units. Your election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash.


Miscellaneous: o As a condition of the granting of this Award, you agree, for
yourself and your legal representatives or guardians, that this Agreement shall
be interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Agreement or the Plan and any determination
made by the Administrator pursuant to this Agreement shall be final, binding and
conclusive.


  o This Agreement may be executed in counterparts.


This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE RECEIPT OF THE PLAN.


REGAL-BELOIT CORPORATION  


By: _______________________________ ___________________________________
       Authorized Officer Participant






2